Case 1:20-cv-00052-SPW Document 37 Filed 09/30/20 Page 1 of 4

Guy W. Rogers
grogers@brownfirm.com
Jon A. Wilson
jwilson@brownfirm.com
BROWN LAW FIRM, P.C.
315 North 24" Street

P.O. Drawer 849

Billings, MT 59103-0849
Tel. (406) 248-2611

Fax (406) 248-3128

Joel M. Taylor, Esq.

jtaylor@mmt-law.com

MILLER MCNAMARA & TAYLOR LLP

100 South Bedford Road, Suite 340

Mount Kisco, NY 10549

Telephone/E-Fax: (845) 288-0844

Attorneys for Defendants Watchtower Bible and Tract Society of New York, Inc.,
and Watch Tower Bible and Tract Society of Pennsylvania

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA
MAPLEY,

Cause No. CV 20-52-BLG-SPW

JOINT STATEMENT OF
INABILITY TO STIPULATE TO
ANY FACTS

Plaintiffs,
VS.

)

)

)

)

)
WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,  }
INC., WATCH TOWER BIBLE AND )
TRACT SOCIETY OF
PENNSYLVANIA, and BRUCE
MAPLEY SR.., )
)

Defendants.

 

Joint Statement of inability to Stipulate to Any Facts - 1
Case 1:20-cv-00052-SPW Document 37 Filed 09/30/20 Page 2 of 4

WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC.

Cross-Claimant,
vs.

BRUCE MAPLEY SR.,

Cross-Claim Defendant.

ee ee ee ee ee ee ee ee Se ee ee te

 

Pursuant to L.R. 16.2(b)(3) and the Court’s Order Providing for
Jurisdictional Discovery dated August 14, 2020 (Doc. 32), counsel for Plaintiffs
Tracy Caekaert and Camillia Mapley, and counsel for Defendants Watchtower
Bible and Tract Society of New York, Inc. (hereinafter “WTNY”), and Watch
Tower Bible and Tract Society of Pennsylvania (hereinafter “WTPA”),' conferred
and were unable to stipulate to any facts at the present time. Pursuant to L.R.
11.2(a)(1), all counsel consent to the electronic filing of this Joint Statement of

Inability to Stipulate to Any Facts by counsel for WINY and WTPA.

 

1 WTPA’s involvement in this Joint Statement of Inability to Stipulate to Any Facts does not
constitute a waiver of its arguments that it is not subject to either the general or specific personal
jurisdiction of this Court so that Plaintiffs’ claims against it should be dismissed with prejudice
for lack of personal jurisdiction pursuant to Rule 12(b)(2), Fed.R.Civ.P. All such arguments are
specifically reserved.

Joint Statement of Inability to Stipulate to Any Facts - 2
Case 1:20-cv-00052-SPW Document 37 Filed 09/30/20 Page 3 of 4

DATED this 30" day of September, 2020.

By:

/s/ Ryan Shaffer

Robert L. Stepans

Ryan R. Shaffer

James C. Murnion

MEYER, SHAFFER & STEPANS, PLLP

Attorneys for Plaintiffs

/s/ Guy W. Rogers

Guy W. Rogers

Jon A. Wilson

BROWN LAW FIRM, P.C.

Attorneys for Defendants Watchtower Bible
and Tract Society of New York, Inc., and
Watch Tower Bible and Tract Society of
Pennsylvania

Joint Statement of Inability to Stipulate to Any Facts - 3
Case 1:20-cv-00052-SPW Document 37 Filed 09/30/20 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that, on September 30, 2020, a copy of the foregoing was
served on the following person(s):
1. USS. District Court, Billings Division
2. Robert L. Stepans
Ryan R. Shaffer
James C. Murnion
MEYER, SHAFFER & STEPANS, PLLP
430 Ryman Street
Missoula, MT 59802
3. Bruce G. Mapley Sr.
3905 Caylan Cove
Birmingham, AL 35215
4. spw_propord@mtd.uscourts.gov

by the following means:

 

1,2 CM/ECF Fax
Hand Delivery 4 __ E-Mail
3 U.S. Mail Overnight Delivery Services

By: __/s/ Guy W. Rogers
Guy W. Rogers
Jon A. Wilson
BROWN LAW FIRM, P.C.
Attorneys for Defendants Watchtower
Bible and Tract Society of New York,
Inc., and Watch Tower Bible and
Tract Society of Pennsylvania

Joint Statement of Inability to Stipulate to Any Facts - 4
